NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0054n.06
                           Filed: January 23, 2007

                                            No. 05-5973

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


BEATY CHEVROLET COMPANY,                                   )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
HYB, INC.; HARPER VEHICLES, LLC,                           )        DISTRICT OF TENNESSEE
                                                           )
       Plaintiffs,                                         )                MEMORANDUM
v.                                                         )                 OPINION
                                                           )
NORFOLK SOUTHERN RAILWAY COMPANY,

       Defendant-Appellee.


BEFORE: MARTIN, NORRIS, AND GIBBONS, Circuit Judges.

       PER CURIAM. Beaty Chevrolet Company appeals from a grant of summary judgment to

defendant Norfolk Southern Railway Company. Jurisdiction is grounded upon diversity of

citizenship.   Plaintiff contended that a chemical spill from defendant’s railroad equipment

approximately five miles distant damaged its property. However, as the district court properly noted,

plaintiff’s evidence at best pointed to the possibility that defendant’s conduct caused the damage,

and that was insufficient to prove causation under Tennessee law.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting summary judgment to defendant. Because the reasoning which supports judgment

for defendant has been articulated by the district court, the issuance of a detailed written opinion by
No. 05-5973
Beaty Chevrolet Co. V. Norfolk Southern Railway Co.

this court would be duplicative and serve no useful purpose.

       The district court is AFFIRMED upon the reasoning employed by that court in its

Memorandum Opinion filed on May 18, 2005.




                                              -2-